IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT

NANCY K. RAYNOR, ESQUIRE AND          : No. 300 EAL 2019
RAYNOR & ASSOCIATES, P.C.             :
                                      :
                                      : Petition for Allowance of Appeal from
           v.                         : the Order of the Superior Court
                                      :
                                      :
MATTHEW D'ANNUNZIO, ESQUIRE;          :
KLEHR HARRISON HARVEY                 :
BRANZBURG LLP; WILLIAM T. HILL,       :
ESQUIRE; MESSA & ASSOCIATES,          :
P.C.; JOSEPH MESSA, JR., ESQUIRE      :
AND ROSALIND W. SUTCH, AS             :
EXECUTRIX OF THE ESTATE OF            :
ROSALIND WILSON, DECEASED             :
                                      :
                                      :
PETITION OF: MESSA & ASSOCIATES,      :
P.C. & JOSEPH MESSA, JR., ESQUIRE     :

NANCY K. RAYNOR, ESQUIRE AND     : No. 301 EAL 2019
RAYNOR & ASSOCIATES, P.C.        :
                                 :
                                 : Petition for Allowance of Appeal from
           v.                    : the Order of the Superior Court
                                 :
                                 :
MATTHEW D'ANNUNZIO, ESQUIRE;     :
KLEHR HARRISON HARVEY            :
BRANZBURG LLP; WILLIAM T. HILL,  :
ESQUIRE; MESSA & ASSOCIATES,     :
P.C.; JOSEPH MESSA, JR., ESQUIRE :
AND ROSALIND W. SUTCH, AS        :
EXECUTRIX OF THE ESTATE OF       :
ROSALIND WILSON, DECEASED        :
                                 :
                                 :
PETITION OF: MATTHEW D'ANNUNZIO, :
ESQUIRE, KLEHR HARRISON HARVEY   :
BRANZBURG LLP, WILLIAM T. HILL,  :
ESQUIRE, AND ROSALIND W. SUTCH,  :
AS EXECUTRIX OF THE ESTATE OF    :
ROSALIND WILSON, DECEASED        :
                                        ORDER



PER CURIAM


      AND NOW, this 6th day of November, 2019, the Petitions for Allowance of Appeal

at 300 EAL 2019 and 301 EAL 2019 are GRANTED, LIMITED to combined issues set

forth below. Allocatur is DENIED as to all remaining issues.


      1. Whether a request for contempt/sanctions against counsel (among others)
      contained within a motion for post-trial relief constitutes “civil proceedings”
      actionable under the Dragonetti Act?

      2. Did the Superior Court attempt to create new Pennsylvania law — in
      contravention of a number of appellate decisions — giving [respondent], a
      disqualified attorney, standing to assert a cause of action under the Dragonetti
      Act when she was not a party to the underlying action?




                        [300 EAL 2019 and 301 EAL 2019] - 2